Citation Nr: 0926577	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-05 368A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for vertigo (claimed as 
dizziness), including secondary to hypertension or exposure 
to herbicides.  

2.  Entitlement to an initial compensable rating for the 
hypertension.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney 
At Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
October 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina - which, in relevant part, denied the Veteran's 
claims for service connection for hypertension and dizziness.

As support for these claims, the Veteran testified at a 
hearing at the RO in October 2003 before a local Decision 
Review Officer.  During that hearing, the Veteran withdrew 
two other claims that he also had appealed for 
service connection for hypothyroidism and acid reflux, see 
38 C.F.R. § 20.204, leaving only his claims for hypertension 
and dizziness as still at issue.

The Board remanded these remaining claims to the RO in June 
2004 via the Appeals Management Center (AMC).

The AMC issued a decision in June 2005, on remand, granting 
service connection for coronary artery disease and 
hypertension and assigning a 10 percent rating for the 
coronary artery disease - retroactively effective from 
February 25, 2004, and a 0 percent (i.e., noncompensable) 
rating for the hypertension - retroactively effective from 
May 23, 2002.  In response, the Veteran filed a timely 
notice of disagreement (NOD) in October 2005 to initiate an 
appeal, requesting a higher (i.e., compensable) initial 
rating for his hypertension.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (indicating he had to separately appeal 
this downstream issue).  See also Fenderson v. West, 
12 Vet. App. 119 (1999) (when this occurs, VA must consider 
whether to "stage" his rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).



The Board again remanded this case to the RO, via the AMC, in 
December 2006, including to provide additional Veterans 
Claims Assistance Act (VCAA) notice and to send the Veteran a 
statement of the case (SOC) concerning his claim for a higher 
initial rating for his hypertension and to give him an 
opportunity to perfect his appeal to the Board regarding this 
additional issue by filing a timely substantive appeal (VA 
Form 9 or equivalent statement).  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  After receiving the additional 
VCAA notice on remand in February 2007, and an SOC in June 
2007 addressing this additional claim for a higher initial 
rating for his hypertension, he filed the necessary 
substantive appeal, VA Form 9, in August 2007 to perfect his 
appeal to the Board of this additional claim.  38 C.F.R. §§ 
20.200, 20.302 (2008).

In October 2007 the Board denied the claim for service 
connection for vertigo (dizziness), including secondary to 
hypertension and exposure to herbicides.  The Board, however, 
again remanded the claim for an initial compensable rating 
for the hypertension for still further development and 
consideration.  

The Veteran appealed the Board's decision denying his claim 
for service connection for vertigo to the U. S. Court of 
Appeals for Veterans Claims (Court/CAVC).  His attorney and 
VA's Office of General Counsel - representing the Secretary, 
filed a joint motion in October 2008 asking the Court to 
partially vacate the Board's decision, to the extent it had 
denied this claim for vertigo, and to remand this claim to 
the Board for further development and readjudication in 
compliance with directives specified.  Since the Board 
instead had remanded, rather than denied, the remaining claim 
for a higher initial rating for the hypertension, the parties 
asked the Court not to disturb that portion of the Board's 
decision since that claim had not yet been decided.  See 
Breeden v. Principi, 17 Vet. App. 475, 478 (2004).  The Court 
granted the joint motion for partial remand in an order 
issued in November 2008 and returned the file to the Board 
for further consideration of the claim for vertigo.

In a January 2008 supplemental SOC (SSOC), the AMC confirmed 
and continued the noncompensable initial rating for the 
Veteran's hypertension, so that claim also is again before 
the Board.

In June 2009, the Veteran's attorney submitted additional 
evidence and arguments regarding both claims.  In her 
arguments and accompanying evidence, she cited reasons she 
believes justify the Board going ahead and granting a 
compensable rating for the Veteran's hypertension.  She also 
reiterated that, to comply with the Court's order granting 
the joint motion, the Board has to remand the claim for 
service connection for vertigo for additional medical comment 
regarding its etiology - including specifically in terms of 
whether it has been aggravated by the hypertension or the 
medications taken for the hypertension.  And to the extent 
the newly submitted evidence and arguments addressed this 
purported relationship between these conditions, she did not 
waive the right to have the RO initially consider this 
additional evidence and arguments.  38 C.F.R. §§ 20.800, 
20.1304(c) (2008).  

In this decision the Board is granting the claim for an 
initial compensable rating for the hypertension, whereas, to 
comply with the Court's order granting the joint motion, the 
Board is remanding the remaining claim for vertigo to the RO 
via the AMC for the additional development and consideration 
mentioned.

FINDINGS OF FACT

Though not definitive, the Veteran at least arguably has a 
history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control or systolic 
pressure predominantly 160 or more; but his diastolic blood 
pressure readings clearly are not predominantly 110 or more 
and his systolic blood pressure readings clearly are not 
predominantly 200 or more. 

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are 
met for a higher initial 10 percent rating - though no 
greater, for the Veteran's hypertension.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.104, Diagnostic Code (DC) 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the fourth requirement that VA also request that he 
submit any evidence in his possession that might substantiate 
the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a SOC or 
SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this particular case at hand, the Veteran and his attorney 
have not made any allegation of insufficient VCAA notice 
regarding the claim for a higher initial rating for the 
hypertension - either insofar as the timing or content of 
the notice that has been provided.  This includes in the 
statement and accompanying evidence that the Veteran's 
attorney recently submitted in June 2009.  And records show 
that a letter satisfying the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in June 2002.  That letter informed him of the 
evidence required to substantiate his initial, underlying 
claim for service connection (keeping in mind his claim for 
hypertension arose in that context), since granted in June 
2005, as well as apprised him of his and VA's respective 
responsibilities in obtaining supporting evidence.

In a case, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and the claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Court in 
Goodwin added that its decision was consistent with its prior 
decisions in Dingess and Sanders, supra, and 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD [notice of disagreement] has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.

In any event, here, the AMC sent the Veteran a Dingess letter 
in February 2007 discussing the downstream disability rating 
and effective date elements of a claim.  And although the 
Board had indicated when remanding this case in December 2006 
that the Dingess letter need only have concerned the claim 
for service connection for vertigo, the AMC's February 2007 
letter addressed both claims - not just the claim for 
service connection for vertigo, but also the claim involving 
the downstream issue of whether the Veteran is entitled to an 
initial compensable rating for his hypertension.  Moreover, 
since providing that additional Dingess notice, the AMC has 
gone back and readjudicated this claim for a higher initial 
rating for the hypertension in the December 2008 SSOC (mailed 
in January 2009).  See again Mayfield IV and Prickett, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical records that he and his attorney identified.  
The Veteran also was examined for VA compensation purposes in 
November 2007, as the Board had directed when remanding the 
hypertension claim the month prior, in October 2007.  The 
examination report is adequate for rating purposes because it 
addresses all applicable rating criteria and, along with the 
other evidence of record, contains the information needed to 
assess the relative severity of the hypertension.  38 C.F.R. 
§ 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  
So there was substantial compliance with the Board's remand 
directive in terms of having the Veteran evaluated - and his 
blood pressure measured, to decide this appeal.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  Accordingly, the Board finds that 
no further development is needed to meet the requirements of 
the VCAA or the Court regarding this claim.

Whether the Veteran is Entitled to a Higher Initial Rating 
for his Hypertension

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than others. 

When there is a question as to which of two evaluations 
should be applied, VA will assign the higher evaluation if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, VA will assign the 
lower rating.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21. Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).



The Veteran's hypertension is rated under 38 C.F.R. § 4.104, 
DC 7101.  This DC does not include a noncompensable (i.e., 0 
percent) rating, but a noncompensable rating will be assigned 
when the requirements for a compensable rating are not met.  
See 38 C.F.R. § 4.31.  The minimum compensable rating of 
10 percent under this DC requires diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
The next higher rating of 20 percent requires diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent rating requires 
diastolic pressure predominantly 120 or more.  And an even 
higher 60 percent rating, the highest possible under this DC, 
requires diastolic pressure predominantly 130 or more.  Note 
(1) to DC 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.

Note (3) to DC 7101 indicates to evaluate the hypertension 
separately from hypertensive heart disease and other types of 
heart disease - which records show was done in this instance 
as, when granting service connection in June 2005, the AMC 
rated the Veteran's coronary artery disease as 10-percent 
disabling, apart from the noncompensable rating for his 
hypertension.

The Veteran's medical history from at least the 1990s shows 
elevated blood pressure readings with the use of medication 
for treatment of his hypertension.  Private medical records 
from 2001 also show treatment for hypertension with continued 
use of medication.  In March, June, July, and September 2001, 
respective blood pressure readings of 162/100, 160/104, 
144/100, and 168/100 were reported. 



At a VA medical examination for hypertension in September 
2004, it was indicated the Veteran was employed as a 
machinist and that his hypertension did not affect his usual 
occupation, activities of daily living, or recreation.  His 
blood pressure was 118-120/70.  Hypertension was diagnosed.  

At a more recent VA medical examination in November 2007 to 
reassess the severity of his hypertension, it was noted the 
Veteran's medications included Lisinopril and HCTZ 
(hydrochlorathyazide).  His blood pressure readings were 
143/76, 145/80, and 142/78.  The examiner indicated no 
peripheral edema was appreciated and no other obvious signs 
or symptoms of hypertensive complications appreciated on 
physical examination.  The Veteran's heart had a regular rate 
and rhythm and no murmurs, rubs or gallops.  The diagnosis 
was hypertension, moderately controlled on medications.

The Veteran's attorney has steadfastly disputed the notion 
that the Veteran does not have sufficiently elevated blood 
pressure - and predominantly so, to warrant at least the 
minimum compensable rating of 10 percent under DC 7101.  
And as proof of this, in her recently submitted June 2009 
statement she cited numerous blood pressure readings from 
September 1972, the month before the Veteran was discharge 
from the military in October 1972, and more recent readings 
from 1991, 1994 to 2002, and in 2004 showing diastolic blood 
pressure of 100 or more or systolic blood pressure of 160 or 
more (or both) or indications the Veteran has required 
continuous medication for treatment of this condition and not 
at all times with achievement of the intended benefit of 
lowering his blood pressure.  The Veteran's attorney also 
took issue with the fact that the Veteran's continued use of 
his medications distorts the true measure of his blood 
pressure, and that in effect he would have to discontinue 
using his medications to clearly show his diastolic and 
systolic blood pressure readings fall in the range required 
for a compensable rating of at least 10 percent.  
So she cautioned against having him do this.



The Attorney's June 2009 statement also references an undated 
questionnaire that had been completed by Dr. J. D., III, 
M.D., an internal medicine physician.  The Veteran's claims 
file reportedly had been delivered to this physician in 
March 2009 and reviewed by him for the pertinent medical and 
other history.  And in response to the question of whether 
the Veteran has a history of diastolic pressure predominantly 
100 or more with requirement of continuous medication 
for control, this commenting physician answered "yes."

Throughout the many years since his discharge from the 
military, the Veteran's diastolic and/or systolic blood 
pressure has at times been within the range for a compensable 
rating, and specifically at the minimum compensable level of 
10 percent (as highlighted in the recent June 2009 statement 
of his attorney), whereas at other times below and sometimes 
well below this required range (including when most recently 
examined for VA compensation purposes in November 2007).  So 
this fluctuation raises the question of whether his diastolic 
and/or systolic blood pressure has "predominantly" been in 
the required range to receive a higher rating, meaning for 
the most part.  There is arguably probative evidence for and 
against the claim on this determinative issue.  In this 
situation of relative equipoise, however, the Veteran is 
given the benefit of the doubt and his claim granted.  
38 C.F.R. § 4.3.  This is especially true where, as here, 
there is no disputing he has a long history of elevated blood 
pressure and a confirmed diagnosis of hypertension - which, 
as Dr. D recently reaffirmed when responding to the Veteran's 
attorney's questionnaire, involves diastolic pressure 
predominantly 100 or greater and the requirement of 
continuous medication for control.

Based on the historical readings of the Veteran's diastolic 
and systolic blood pressure, and this physician's opinion 
after reviewing these readings, the Board is compelled to 
conclude that the evidence certainly is at least relatively 
balanced for and against the claim insofar as showing a 
history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control.  Therefore, the 
criteria are met for a 10 percent initial rating for the 
Veteran's hypertension under 38 C.F.R. § 4.104, DC 7101.

For the Veteran to receive an even higher rating, however, at 
minimum his diastolic pressure must be predominately 110 or 
more or his systolic pressure predominately 200 or more.  
Clearly, though, based on the numerous blood pressure 
readings that have been taken during and since service - 
indeed, even those cited by his attorney in her recent June 
2009 statement and those indicated in the report of his 
November 2007 VA compensation examination, do not show he has 
sufficiently elevated blood pressure to further increase his 
rating beyond the 10-percent level.  Moreover, at no time 
since the effective date of his award has his hypertension 
met the requirements for a 20 percent or higher rating.  So 
the Board may not "stage" his rating under Fenderson, 12 
Vet. App. at 125-126.

The Board also has considered whether this case should be 
referred to the Director of Compensation and Pension Service 
or to the Under Secretary for Benefits for consideration of 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  
See also Thun v. Peake, 22 Vet. App. 111 (2008).  There is no 
indication, however, the Veteran has required frequent 
hospitalization for treatment of his hypertension.  Instead, 
all of his evaluation and treatment has been on an outpatient 
basis, not as an inpatient.  This includes the times when he 
was prescribed medications.  There also is no indication the 
hypertension has markedly interfered with his employment, 
meaning above and beyond that contemplated by his schedular 
rating (which, as a result of this decision, is now 10 
percent).  When examined by VA not so long ago, in September 
2004, the Veteran indicated he was employed as a machinist 
and that his hypertension did not affect his work in this 
occupation, activities of daily living, or even his 
recreation.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See, too, 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired).  So the Board is not 
required to refer this case for extra-schedular 
consideration.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

A higher 10 percent initial rating is granted for the 
hypertension, subject to the laws and regulations governing 
the payment of VA compensation.  


REMAND

The October 2008 joint motion for partial remand indicates 
that, in denying the Veteran's claim for service connection 
for vertigo (dizziness) in the prior October 2007 decision, 
the Board did not provide an adequate statement of its 
reasons or bases or discussion regarding whether the vertigo 
has been aggravated by the service-connected hypertension.  
The Board only discussed, based on the comments of a 
September 2004 VA compensation examiner, whether the vertigo 
is proximately due to or the result of (i.e., caused by) the 
hypertension, which that VA compensation examiner determined 
it is not.  See 38 C.F.R. § 3.310(a).  But as the joint 
motion for partial remand points out, that VA compensation 
examiner did not also indicate in the report of that 
September 2004 evaluation whether the service-connected 
hypertension has instead aggravated (i.e., permanently 
exacerbated) the vertigo, which is an alternatively viable 
basis for granting secondary service connection.  38 C.F.R. 
§ 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board is prohibited from substituting its own 
unsubstantiated medical opinion; and when medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When remanding this case in June 2004 to have the Veteran 
undergo that September 2004 VA compensation examination, the 
Board asked for opinions on both of these issues - 1) 
whether the hypertension had caused the vertigo or 
2) alternatively had aggravated it.  And based on other 
evidence in the file, the Board also asked whether the 
vertigo, instead, was due to other unrelated factors such as 
Meniere's disease, labyrinthitis otosclerosis, etc.

During his more recent November 2007 VA compensation 
examination (primarily to assess the then current severity of 
his hypertension), it was reported in the pertinent medical 
history that the Veteran has associated symptoms of vertigo 
and dizziness.  It was further indicated that his primary 
care physician had suggested these symptoms may be related to 
his medications - presumably referring to those he takes for 
his hypertension since, as mentioned, that examination was 
scheduled to assess the severity of his hypertension.  He 
then indicated, however, that he was "unsure of the exact 
etiology" of his vertigo and dizziness.  And since, again, 
that examination was scheduled to assess the severity of the 
hypertension, the evaluating VA physician did not comment on 
whether there is any correlation between the Veteran's 
hypertension and his vertigo and dizziness.  So mere mention 
of this possible relationship in the medical history portion 
of the report of that evaluation, without the examiner 
affirming this is indeed the case, is insufficient reason to 
grant this claim for vertigo.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (The mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  Evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence to support a claim for 
service connection).  Also, the Veteran merely stating he has 
been told by his primary care physician that his vertigo and 
dizziness "may be" related to his hypertension also is 
insufficient grounds to grant the claim for vertigo for two 
primary reasons.  First, the connection between what a 
physician said and the Veteran-layman's account of what the 
physician purportedly said, filtered as it is through the 
Veteran-layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute competent medical 
evidence to support the claim for service connection for 
vertigo.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).



Second, there are a line of precedent cases discussing the 
lesser probative value of opinions that are equivocal, which 
essentially state that it is possible the condition at issue 
is attributable to the Veteran's military service (including, 
as claimed here, secondarily by way of an already service-
connected disability).  See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  And these 
cases indicate that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms 
tantamount to "may be" related to service (or service-
connected disability) is an insufficient basis for an award 
of service connection because this is for all intents and 
purposes just like saying the condition in question just as 
well "may or may not be" related to service (or service-
connected disability).  Obert v. Brown, 5 Vet. App. 30 
(1993).  See, too, Bloom v. West, 13 Vet. App. 185, 187 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).

When more recently submitting additional evidence and 
arguments in June 2009, however, the Veteran's attorney 
included medical treatise evidence listing dizziness as a 
possible side effect of medication for hypertension.  Where 
medical article or treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay opinion, a claimant may use 
such evidence to meet the requirement for a medical nexus.  
Wallin v. West, 11 Vet. App. 509 (1998).  But an attempt to 
establish a medical nexus between service (or service-
connected disability) and a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inclusive."  Sacks v. West, 11 Vet. App. 314, 
317 (1998) (holding that a medical article that contained a 
generic statement regarding a possible link between a 
service-incurred mouth blister and a present pemphigus 
vulgaris condition did not satisfy the nexus element).  
Still, medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from scientific journal combined with 
doctor's statements was "adequate to meet the threshold test 
of plausibility").

Along with the submission of this medical treatise evidence 
in June 2009, the Veteran's attorney referenced Dr. D's 
response to a questionnaire indicating he had recommended the 
Veteran consult an otolaryngologist (ear, nose and throat 
(ENT) specialist) concerning the possible etiology of his 
dizziness.  So, apparently, even Dr. D is uncertain of the 
exact cause and believes further medical comment from an ENT 
specialist is needed to make this important determination.  
Therefore, to comply with the Court's order granting the 
joint motion, the Board is remanding this claim for vertigo 
(dizziness) to have the Veteran reexamined by an appropriate 
physician for a medical nexus opinion indicating the 
likelihood that his service-connected hypertension - or the 
medications taken for it, either caused or have chronically 
aggravated his vertigo (dizziness).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).

On remand, the VA physician designated to reexamine the 
Veteran will have the opportunity to consider the additional 
medical and other evidence his attorney recently submitted in 
June 2009 - which, again, she did not waive the right to 
have the RO/AMC consider in the first instance.  38 C.F.R. 
§§ 20.800, 20.1304(c).

Accordingly, the claim for vertigo (dizziness) is REMANDED 
for the following additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination - preferably by 
an otolaryngologist (ENT specialist), to 
determine the etiology of the claimed 
vertigo and dizziness.  Have this 
designated examiner review the claims file 
for the pertinent medical and other 
history, including a complete copy of this 
remand and the additional evidence the 
Veteran's attorney recently submitted in 
June 2009.  Based on this review and a 
personal clinical evaluation of the 
Veteran, this examiner is requested to 
provide a medical nexus opinion indicating 
whether it is at least as likely as not 
the Veteran's 
service-connected hypertension or the 
medications taken for treatment of it 
either 1) caused or 2) has chronically 
aggravated his claimed vertigo and 
dizziness.  Or is the vertigo/dizziness, 
instead, due to other unrelated factors 
such as Meniere's disease, labyrinthitis, 
otosclerosis, etc?

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable. 

2.  Then readjudicate the claim for 
service connection for vertigo/dizziness, 
including as secondary to the hypertension 
(or medications taken for the 
hypertension) or exposure to herbicides, 
in light of the additional evidence.  If 
this claim is not granted to the Veteran's 
satisfaction, send him and his attorney an 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KETH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


